      Case 1:18-cv-00782-JHR-KK Document 16 Filed 03/01/19 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

                               Before the Honorable Kirtan Khalsa
                                 United States Magistrate Judge

                                           Clerk’s Minutes

                United States of America v. $145,000 in United States Currency

                                      Civ. No. 18-782 JHR/KK

                                 Friday, March 1, 2019 at 10:30 a.m.


PLAINTIFF’S ATTORNEY PRESENT:                                   Stephen R. Kotz

CLAIMANT’S ATTORNEY PRESENT:                                    Michael E. Cindrich


TYPE OF PROCEEDING:           Telephone Status Conference
                              Total Time – 10 minutes

COURT’S NOTES/RULINGS:

  •   The Court held a telephonic status conference in the above-referenced case.

  •   In response to the Court’s inquiry regarding the status of the case, Mr. Kotz indicated that the
      United States served discovery on Claimant in December, to which Claimant has not yet responded.

  •   Mr. Cindrich responded that Claimant intends to file a motion to suppress and a motion to stay
      discovery pending resolution of the motion to suppress, but that Claimant will be prepared to
      respond to the United States’ discovery if the motion to stay is denied.

  •   The Court observed that this case has been pending since last August, discovery has been open
      since at least October, and the United States’ discovery was served in December, but no motion to
      stay has been filed. The Court indicated that it will not stay discovery on an oral request.

  •   The Court noted that the parties have not yet consented or refused to consent to the assigned
      presiding Magistrate Judge. The Court stated that it will set a consent deadline for twenty-one days
      from today.

  •   The Court directed the parties to submit a proposed discovery schedule to the Court, or, in the
      alternative, Claimant to file his motion to stay discovery, within ten (10) days.
